  Case 1:20-mj-00837-RER Document 9 Filed 10/02/20 Page 1 of 5 PageID #: 54

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP:MTK                                             271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                                    October 2, 2020

By ECF

The Honorable Lois Bloom
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza E.
Brooklyn, New York 11201

               Re:    United States v. Baimadajie Angwang
                      Magistrate Docket No. 20-837

Dear Judge Bloom:

              The government writes to respond to defendant’s Baimadajie Angwang’s
motion for pretrial release. (ECF No. 8).

                On September 21, 2020, the defendant was arrested on a complaint charging
him with acting as an illegal agent of the government of the People’s Republic of China (the
“PRC”), wire fraud, false statements and obstruction. The same day, the government
submitted a detention memorandum (the “Detention Memo”), in which the government
requested that the defendant be detained because he presented a serious risk of flight because
of, among other things, his actions as an intelligence asset for the PRC, his significant ties to
individuals in the PRC and to officials of the PRC Consulate in New York, his apparent
access to financial resources that could be used to aid his flight, and the government’s
inability to extradite him from the PRC or even to secure his return if he entered sovereign
PRC space at the PRC Consulate in New York. (See ECF No. 5). Pretrial Services also
recommended detention on the ground that no condition or combination of conditions could
assure the defendant’s return to Court. Magistrate Judge Mann entered a permanent order of
detention. (ECF No. 6).

               Because the government has already filed a detailed Detention Memo, setting
forth the government’s arguments why the defendant presents a serious risk of flight, the
government incorporates those arguments by reference rather than repeating them here. In
this submission, the government responds specifically to certain arguments and factual
inaccuracies in the defendant’s motion for release.
     Case 1:20-mj-00837-RER Document 9 Filed 10/02/20 Page 2 of 5 PageID #: 55




                For the reasons set forth below, and in the Detention Memo, the government
respectfully submits that the defendant continues to present a serious risk of flight and
therefore that the Court continue the permanent order of detention against the defendant.

I.      The Defendant’s Arguments for Pretrial Release Relies on Misleading Facts

        A.    The Defendant’s Asylum Application, U.S. Naturalization and Travel

                The defendant argues that there is nothing nefarious about his history of travel
to the PRC, notwithstanding the fact that he sought asylum in the United States on account of
being beaten and tortured by PRC security officials. 1 The defendant argues in his motion
that is perfectly rational for someone who has claimed asylum from an oppressive regime to
travel back to that country. See Def. Mem. at 5-6. This belies credulity. Rather, the
defendant has traveled back to the PRC on account of his relationship with senior PRC
officials, including members of the PRC Consulate in New York and his parents, both of
whom have held positions in the PRC communist party and the People’s Liberation Army,
respectively. And that he has traveled to the PRC notwithstanding his “claim” of persecution
shows that he has the ability to return in order to avoid prosecution in the United States.

        B.    The Defendant’s Relationship with PRC Official-2 and Information Provided
              to the Consulate

               The defendant seeks to minimize his acts as a PRC agent by attempting to
characterize PRC Official-2 – at whose direction and control the defendant acted – as a
“community affairs officer” whose only task was to assess Tibetans for their suitability to
obtain a visa. In fact, PRC Official-2 was no mere community affairs officer. PRC Official-
2 was assigned to the “China Association for Preservation and Development of Tibetan
Culture,” a division of the PRC’s United Front Work Department (“UFWD”). As discussed
in the Detention Memo, this Department is responsible for, among other things, neutralizing
sources of potential opposition to the policies and authority of the PRC. To achieve these
goals abroad, the UFWD seeks to co-opt ethnic Chinese individuals and communities living
outside the PRC. The UFWD officials often meet with local association groups whose
purpose is to, among other things, connect Chinese emigrants from common geographic
areas and ethnic backgrounds. The UFWD’s purpose in meeting with these groups is to
secure political, moral and financial support for the PRC and to maintain control over
potentially problematic groups, such as religious and ethnic minorities. As the Complaint

        1
         Angwang denied having sought asylum in the United States on his U.S.
naturalization paperwork. Specifically, on Department of Homeland Security Form N-400,
Application for Naturalization, the defendant was asked: “Have you ever applied for any
kind of relief from removal, exclusion, or deportation?” The defendant answered “No.”
The government can provide the Court with a copy of the defendant’s Form N-400, if
necessary.


                                               2
      Case 1:20-mj-00837-RER Document 9 Filed 10/02/20 Page 3 of 5 PageID #: 56




demonstrates, this is exactly the role that the defendant played on behalf of the PRC. Indeed,
the defendant was perfectly situated to do so. As an ethnic Tibetan and an officer in the New
York City Police Department, the defendant held a position of trust in the community and
had access to sensitive information. One would be hard pressed to create a more perfect
asset to the Consulate and, specifically, the UFWD, to maintain control over the Tibetan
community in New York..

         C.    The Defendant’s Requests for Visas from PRC Official-2

               The defendant argues that, far from being a PRC asset, his relationship with
PRC Official-2 was premised on his “advocating for his fellow Tibetans” to receive lengthier
visas from the PRC. This is true. However, the defendant’s motion conveniently omits the
defendant’s rationale behind the grant of lengthier visas. Indeed, the defendant sought
lengthier visas on the basis that “it’s hard to find people like us, the 100 percent type . . . so
enthusiastic,” the obvious inference being that the defendant should receive preferential
treatment because he was assisting the Consulate with intelligence gathering. See Comp. ¶¶
14-15. The defendant also advised PRC Official-2 that the issuance of lengthier visas to
certain Tibetans could be a means to recruit intelligence assets. Id. These are not the actions
of someone merely attempting to “ingratiate” himself with the Consulate and who now
claims to be “loyal to the Tibetan separatist” cause. See Def. Mem. at 2. Rather, these are
the acts of someone who is an intelligence asset for the PRC and who was acting under the
direction and control of PRC officials.

II.      The Defendant Remains a Serious Risk of Flight

               The defendant argues that he is not a risk of flight, in part because the
government is in possession of the defendant’s United States passport and “a search of his
house on the morning of his arrest revealed no other travel documents at his house.” In fact,
a search of the defendant’s home revealed that the defendant possessed the following:

                   • Two PRC passports of unknown ethnic Chinese individuals, including
                     U.S. visas;

                   • A photocopy of a PRC passport of an unknown ethnic Chinese
                     individual;

                   • A St. Kitts and Nevis passport of an unknown ethnic Chinese
                     individual;

                   • Two New York State driver licenses and one New York State
                     Identification Card of unknown individuals.

See Exhibit A. While it is unclear of the purpose or provenance of these travel documents,
it appears that the defendant has the ability to procure identifications, foreign passports and


                                                3
   Case 1:20-mj-00837-RER Document 9 Filed 10/02/20 Page 4 of 5 PageID #: 57




other documents that would aid his flight. These materials are further proof that the
defendant is a flight risk, and that the government’s seizure of his United States passport will
do little to prevent him from fleeing.

               Second, the defendant argues that should he travel to the PRC or enter a PRC
facility in New York, it is unlikely that the PRC “would welcome him now.” See Def. Mem.
at 8. To the contrary, the PRC can only benefit from protecting the defendant, preventing
his prosecution and aiding his flight. Indeed, the successful extraction of the defendant from
the United States could be weaponized as a recruiting tool and likewise demonstrate to
current PRC assets that the PRC will protect them and assist in evading prosecution. See
United States v. Dan Zhong, 16 CR 614 (DLI) (denying defendant bail, in part, due to his
access to the PRC Mission and PRC Consulate in New York).

                Lastly, the defendant argues that he is not facing a significant term of
incarceration should he be convicted, and cites various Sentencing Guidelines ranges of 21
months or below. See Def. Mem. at 6-7. However, given the defendant’s egregious conduct,
the government intends to seek a substantial term of incarceration. While the defendant
correctly notes that there is no applicable Guideline for acting as an illegal agent of a foreign
government, the district court has the discretion to sentence an individual convicted of such a
charge to up to 10 years in prison, and numerous cases prosecuted under that section have
yielded sentences up to the statutory maximum based on the severity of the offense. Other
charges, such as the wire fraud count, carry up to 20 years’ imprisonment. For someone who
appears to have procured his naturalization by fraud, and will likely face the possibility of
denaturalization at the conclusion of his criminal case, followed by his possible removal to
the PRC, there is little incentive for him to remain in the United States to face the charges.
Indeed, the defendant is captured informing PRC Official-2 that “if I don’t keep climbing up
[in the NYPD], I might as well be a government employee in China.” See Comp. ¶ 20.
Clearly, if the defendant was willing to move to the PRC due to a lack of promotion, he
would be willing to flee to the PRC to avoid prosecution and a lengthy prison term.

III.   Conclusion

               For all of the foregoing reasons, and the reasons previously set forth in the
Detention Memo, the defendant should be detained pending trial. The government agrees
with Pretrial Services that no condition or combination of conditions will assure the
defendant’s return to court, or his compliance with the Court’s directives, and the Court




                                               4
  Case 1:20-mj-00837-RER Document 9 Filed 10/02/20 Page 5 of 5 PageID #: 58




should thus continue the permanent order of detention pending trial previously entered by
Judge Mann.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                          By:      /s/ Michael T. Keilty
                                                  Michael T. Keilty
                                                  Assistant U.S. Attorney
                                                  (718) 254-7000



cc:    Clerk of Court (LB) (by ECF)
       John Carman, Esq., counsel for the defendant (by email)




                                             5
